In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00008-CV
                                                ______________________________
 
 
                                                                  
 
                               IN THE INTEREST OF P.M.H., A CHILD
                                                                  
 
 
                                                                                                  

 
 
                                      On Appeal from the 102nd
Judicial District Court
                                                          Red
River County, Texas
                                                          Trial Court
No. CV01866
 
                                                    
                                              
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Indigent
parents who have suffered the life-changing event of having their parental
rights terminated may obtain the appointment of counsel for appeal of that
termination.  Tex. Fam. Code Ann. § 263.405(e) (Vernon 2008).  Such is the case for the mother of
P.M.H.  We will call the mother Brittany,
to protect the privacy of the child.
            Brittany is
represented on appeal by court-appointed counsel who has filed a brief in
accordance with the requirements of Anders
v. California, 386 U.S. 738, 741–44 (1967). 
Court- appointed counsel has concluded that, after a thorough review of
the record, this appeal is frivolous and without merit.  In Anders,
the United States Supreme Court recognized that counsel, though appointed to
represent the appellant in an appeal from a criminal conviction, had no duty to
pursue a frivolous matter on appeal.  Id. at 744.
            Neither this
Court nor the Texas Supreme Court has addressed whether Anders applies to an appeal from a termination of parental
rights.  However, many of our sister
courts of appeals have concluded that the procedures set forth in Anders are applicable when an appointed
attorney concludes that there are no nonfrivolous issues to assert on appeal of
such a case.  See In
re J.B., 296 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.); In re D.D., 279 S.W.3d 849, 850 (Tex.
App.—Dallas 2009, pet. denied); Taylor v.
Tex. Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47
(Tex. App.—Austin 2005, pet. denied); In
re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no
pet.); In re K.D., 127 S.W.3d 66, 67
(Tex. App.—Houston [1st Dist.] 2003, no pet.); Porter v. Tex. Dep’t of Protective &
Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no
pet.); In re K.M., 98 S.W.3d 774, 777
(Tex. App.—Fort Worth 2003, no pet.); In
re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, no pet.); In re K.S.M., 61 S.W.3d 632, 634 (Tex.
App.—Tyler 2001, no pet.); In re A.W.T.,
61 S.W.3d 87, 88 (Tex. App.—Amarillo 2001, no pet.).  We join our sister courts in holding that Anders procedures apply in termination
of parental rights cases.
            The Anders brief filed by Brittany’s counsel
presents a professional evaluation of the record demonstrating why there are no
arguable grounds for reversal.  Counsel
has established that he provided Brittany with a copy of the Anders brief, notified her of her right
to file a pro se response, and explained how she could obtain a copy of the
appellate record.  Brittany has not
exercised her right to file a pro se response. 
Court-appointed counsel’s brief meets the requirements of Anders by providing a professional
evaluation of the record and advancing a contention of possible error which
might arguably support the appeal.  See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).
            Having
thoroughly reviewed the record and counsel’s brief, we agree with counsel’s
assessment that the appeal is frivolous and without merit.  We find nothing in the record that could arguably
support the appeal.  We affirm the trial
court’s final order terminating Brittany’s parental rights to P.M.H. and grant
counsel’s motion to withdraw.
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          April
29, 2010
Date Decided:             May
6, 2010